Citation Nr: 0734869	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-12 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
aortic insufficiency with mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1997 to May 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection with a 30 percent rating for aortic 
insufficiency with mitral valve prolapse.  The matter is now 
under the jurisdiction of the RO in Montgomery, Alabama.

In August 2007, the veteran testified in a hearing before the 
undersigned held at the RO in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a February 2003 rating decision, the RO granted service 
connection for aortic insufficiency with mitral valve 
prolapse, and assigned an evaluation of 30 percent, effective 
May 7, 2001.  The veteran disagreed with the 30 percent 
rating by statement dated March 2003 and asserted that his 
disability warrants a higher rating.  

The veteran was afforded a VA examination for his aortic 
insufficiency with mitral valve prolapse.  However, the Board 
notes that his disability has not been thoroughly evaluated 
since his October 2003 VA examination.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In the instant case, the veteran, in his August 
2007 hearing before the undersigned veterans law judge, 
stated that since his last VA examination, he suffered a 
transient ischemic attack (TIA), and further complained of 
changed and worsening symptoms.  The medical evidence of 
record and the veteran's statements indicate that the 
veteran's symptomatology may very well have worsened since 
his last VA examination four years ago.  Thus, the Board 
believes the veteran should undergo an additional VA 
examination in order to better assess the severity, 
symptomatology, and manifestations of his service-connected 
aortic insufficiency with mitral valve prolapse.  See 38 
U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health- care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Also, when notifying the veteran of his appointments for VA 
examination, the RO should inform him of the consequences for 
failure to report.  According to 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  But when the 
examination is scheduled in conjunction with any other 
original claim or a claim for increase, the situation at 
hand, the claim shall be disallowed.  See 38 C.F.R. § 
3.655(b).

Additionally, during his hearing, the veteran stated that he 
was currently under the care of doctors at the VA Medical 
Center in Tuskegee, as well as was followed by his private 
physician in Auburn.  The most recent records from the VA 
Medical Center in Tuskegee are dated July 2006, and the most 
recent private records are dated May 2005.  However, the 
veteran indicated continuing treatment and monitoring of his 
condition at these offices.  The Board notes that copies of 
such reports should be requested.  See 38 C.F.R. 
§ 3.159(c)(1) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ask the veteran to 
provide the names, addresses, and dates 
of treatment of any VA and non-VA 
providers, including the name and address 
of his treating physician in Auburn, who 
treated him for his cardiac disability.  
After obtaining any necessary 
authorizations, the AMC should attempt to 
obtain copies of the veteran's treatment 
records.  Specifically noted in this 
regard are records of treatment in Auburn 
as well as all copies of the veteran's 
medical records pertaining to his cardiac 
disability from the Tuskegee VA Medical 
Center.  If the AMC is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran of its 
inability to obtain the evidence and 
request that the veteran submit such 
evidence.  

2.  Thereafter, schedule the veteran for 
a VA examination to ascertain the 
severity and manifestations of his 
service-connected aortic insufficiency 
with mitral valve prolapse, in accordance 
with the applicable rating criteria.  
Conduct all testing and evaluation needed 
to make this determination, including a 
stress test, if appropriate.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected aortic 
insufficiency with mitral valve prolapse.  
Please also provide a detailed rationale 
of all opinions provided.

3.  After the foregoing, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

